PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



DORSEY & WHITNEY LLP-IP DEPT.-MTI
COLUMBIA CENTER
701 5TH AVENUE, SUITE 6100
SEATTLE WA 98104-7043




In re Application of HAMADA et al.
Appl. No.: 17/018,339
Filed: 11 Sep 2020
Attorney Docket No.:  P267281.US.02
For:  APPARATUSES AND METHODS FOR INTERNAL VOLTAGE GENERATING CIRCUITS
:::::::


WITHDRAWAL FROM ISSUE
37 CFR 1.313




The purpose of this communication is to inform you that the above identified application is being withdrawn from issue pursuant to 37 CFR 1.313.

The above-identified application is hereby withdrawn from issue.  The Notice of Allowance and Issue Fee(s) Due and the Notice of Allowability mailed January 11, 2022 are hereby vacated.

The application is being withdrawn to permit reopening of prosecution.  The reasons therefor will be communicated to you by the examiner.

U.S. Patent and Trademark Office records reveal that the issue fee and the publication fee have not been paid.  If the issue fee and the publication fee have been submitted, the applicant may request a refund, or may request that the fee be credited to a deposit account.  However, applicant may wait until the application is either again found allowable or held abandoned.  If the application is allowed, upon receipt of a new Notice of Allowance and Fees Due, applicant may request that the previously submitted issue fee and publication fee be applied toward payment of the issue fee and publication fee in the amount identified on the new Notice of Allowance and Issue and Publication Fee Due.  If the application is abandoned, applicant may request either a refund or a credit to a specified Deposit Account.

The application is being forwarded to the examiner for action.





/JOSEPH THOMAS/_______________________
Joseph Thomas, Director
Technology Center 2800
Semiconductor/Memory


JT/az:sh
/AMIR ZARABIAN/Supervisory Patent Examiner, Art Unit 2827                                                                                                                                                                                                        /SEUNGSOOK HAM/TQAS, Art Unit 2800